Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00809-CR

                                  Juan Jose GARZA Jr.,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 216th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR-12-063
                       Honorable Stephen B. Ables, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 19, 2013.


                                                 _____________________________
                                                 Marialyn Barnard, Justice